LLOYD, J.
It will be observed that at the place of the alleged occurrence the high tension wires of the defendant companies and tho tree' through which they passed, were located “on a public road” which we think differentiates the instant case from that of Lambert v Cleveland Electric Illuminating Co.,, reported in the Ohio Law Bulletin & Reporter of ¡August 11, 1930, at page 469. We are of opinion that the principles of law applicable to the instant cases are announced in Klingensmith, et al, Admrs. v The Scioto Valley Traction Company, 18 Oh Ap, 290, and our conclusion is that the Court of Common Pleas erred in sustaining the demurrers of the defendants in error to the amended petitions of the plaintiffs in error. The authorities as to the law applicable to such cases as this are annotated in 17 A. L. R.,' page 833.
In accordance with the conclusion hereinabove expressed, the judgments of the Court of Common Pleas are reversed and each of the causes is remanded with directions to the Court of Common- Pleas to overrule the demurrer and for further proceedings according to law.
WILLIAMS and RICHARDS, JJ, concur.